Citation Nr: 1801565	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO. 17-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right ankle fracture.

2. Entitlement to service connection for a right ankle fracture.

3. Entitlement to an increased rating for traumatic osteoarthritis, right knee, currently evaluated as 10 percent disabling.

4. Entitlement to an increased rating for osteoarthritis, left knee, currently evaluated as 10 percent disabling.

5. Entitlement to an increased rating for service-connected left plantar fasciitis, residual of left ankle sprain in excess of 10 percent prior to March 9, 2017 and in excess of 20 percent thereafter.



	
REPRESENTATION

Appellant represented by: Agent Nicole E. Knoll


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The claim for service connection for a right fracture was previously denied in a June 1992 rating decision which became final. The RO did not make a formal determination regarding whether new and material evidence was submitted before reopening the claim for service connection for a right fracture prior to denying the claim on its merits in the October 2011 rating decision. Regardless of the determination by the RO to reopen a claim, the Board must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In a June 2017 correspondence, the Veteran withdrew the issues of entitlement to an increased rating for his service-connected left plantar fasciitis in excess of 10 percent, entitlement to service connection for osteoarthritis, status post injury of the left ankle, and entitlement to service connection for degenerative arthritis of the spine. After the RO notified the Veteran that the withdrawn claims were discontinued, the Veteran submitted a statement that his withdrawal was in error and requested reinstatement of the claims. The RO subsequently continued to develop these issues and in a rating decision of November 2017, granted service-connection for osteoarthritis, status post injury of the left ankle, and for degenerative arthritis of the spine.  This represents a complete grant of benefits sought as to these issues and they are no longer before the Board. In that same rating decision, the RO also granted a 20 percent increased rating for left plantar fasciitis, effective March 9, 2017. Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement for service connection for right ankle fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In a June 1992 rating decision, the RO denied the claim for entitlement to service connection for a right ankle fracture. After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. As such, the decision became final.

2. The evidence submitted since the June 1992 rating decision raises a reasonable possibility of substantiating the right ankle fracture claim.

3. For the period prior to March 9, 2017, the Veteran's left plantar fasciitis has been moderately severe with marked limitation of motion of the left ankle.

4. From March 9, 2017, the Veteran's left plantar fasciitis has been severe.

CONCLUSIONS OF LAW

1. The June 1992 RO decision, which denied service connection for a right ankle fracture, is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2. Evidence received since the June 1992 rating decision is new and material, and the claim for service connection for right ankle disability is reopened. 38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for a disability rating of 20 percent, but no higher, for a service-connected left plantar fasciitis, residual of left ankle sprain for the period prior to March 9, 2017 have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DC 5284-5271 (2017).

4. The criteria for a disability rating in excess of 30 percent for service-connected left plantar fasciitis, residual of left ankle sprain for the period from March 9, 2017, have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DC 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

I. New and Material Evidence - Right Ankle 

Non-appealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence. When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." The Board must adjudicate the new and material issues to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo. See Jackson at 1369.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. If the evidence is not material, the inquiry ends and the claim cannot be reopened. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran seeks to reopen a claim of entitlement to service connection for a right ankle fracture. The claim was previously denied in a June 1992 rating decision. The RO denied the claim finding that service treatment records (STRs) do not show any diagnosis or treatment for a fracture of the right ankle or any other evidence that the Veteran's right ankle disability was causally related to the Veteran's service.
Evidence considered at the time of the June 1992 rating decision included statements from the Veteran, medical treatment records furnished by the Social Security Administration (SSA), a March 1992 VA medical examination report, private medical treatment records, and STRs.

Evidence added to the record since the June 1992 rating decision includes numerous treatment records. However, most of these records are silent for complaints or treatment for any right ankle injury. Of note is an X-ray report from May 2016 where findings suggest there was prior trauma involving the right medial malleolus, with posttraumatic degenerative disc disease (DJD) of tibiotalar joint. 

The Board finds this evidence is "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim; namely the existence of a right ankle disability. As such, the claim to reopen is denied. The June 1992 rating decision stated that there was no evidence of an injury in the Veteran's STRs. However, the May 2016 X-ray report establishes new evidence that the Veteran had prior traumatic injury to his right ankle. The evidence is material in that it may provide evidence of an unestablished fact necessary to substantiate the claim in that the Veteran has evidence of a prior injury to his right ankle. As such, this newly submitted evidence satisfies the low threshold requirement for new and material evidence. See Shade at 121. Accordingly, the Veteran's claim will be reopened. 

II. Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, through either atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80 (1997). The provisions of 38 C.F.R. § 4.59 contain additional guidelines for evaluating musculoskeletal disability, but are inapplicable where the disability is already rated at a compensable level. Vilfranc v. McDonald, 28 Vet. App. 357 (2017).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45.

Left Foot - Plantar Fasciitis

The Veteran contends that his left foot plantar fasciitis should be rated higher. The Veteran filed a claim for increased rating in November 2010. During the appeal period, the Veteran's left foot plantar fasciitis has been rated as 10 percent disabling under DC 5284-5271 prior to March 19, 2017, and as 20 percent disabling under DC 5276 thereafter.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.  Therefore, prior to March 19, 2017, the Veteran has been rated under other foot injuries (DC 5284) with residuals of limitation of motion of the ankle (DC 5271).

Foot disabilities are governed by the provisions of 38 C.F.R. § 4.71a, DC 5276 through 5284. None of these diagnostic codes specifically lists plantar fasciitis; therefore, the RO applied what it considered to be the most closely analogous diagnostic code. The RO used DC 5284 because it governs ratings for foot injuries and the affected reduced limitation of motion. See 38 C.F.R. §§ 4.20, 4.27 (when an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

Under DC 5284, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries. The Note to DC 5284 indicates that actual loss of use of the foot shall be rated at 40 percent.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in VA's Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. That is to say, use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination. 38 C.F.R. §§ 4.2, 4.6.

Under DC 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion. A maximum 20 percent rating is awarded for marked limitation of ankle motion. 

Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 38 C.F.R. Â§ 4.71 , Plate II.

While the Rating Schedule does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Live Manual. Specifically, the M21-1 states that "moderate" limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, which supports a 10 percent rating. In addition, "marked" limitation of ankle motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion, which supports a higher 20 percent rating. See M21-1, Live Manual, Part III, Subpart iv, Chapter 4, Section A, Topic 3, Block k.

The Veteran was afforded a VA examination in February 2011. The examiner noted that the Veteran had tenderness and redness on the bottom of his left foot. There were no complaints of swelling, heat, stiffness, fatigability, weakness, and lack of endurance to his left foot. The examiner noted there was objective evidence of tenderness to the Veteran's plantar fascia in the central and medial aspect. Range of motion of the left ankle was dorsiflexion to 11 degrees and flexion to 9 degrees without pain and with no additional loss of function after repetitive use.  The Veteran reported the functional impact he experiences with his plantar fasciitis disability is not being unable to stand for more than a few minutes or walk more than a few yards. The examiner reported that this disability moderately affects the Veteran's ability to drive, which also affects his occupational and daily activities. X-ray results from February 2011 were also documented by the examiner which revealed bilateral talonavicular osteophytes that were slightly more pronounced in the left foot.

At a March 2017 VA examination, the Veteran reported that his left foot pain began after his left ankle fracture with worsening symptoms that included pain in the sole of the left foot and difficulty walking. He further reported that that he had difficulty with walking and standing and that he treated his foot disability with 800 milligrams of Ibuprofen, three times a day. The examiner noted during the examination that the Veteran did not experience a functional loss due to pain, during flare-ups or when the joint was used repeatedly over a period of time. However, during the physical examination, the Veteran displayed accentuated pain on use and manipulation of his left foot. The Veteran did not have a decreased longitudinal arch height on weight-bearing, or evidence of marked deformity (pronation or abduction). The weight-bearing line did not fall over, or medial to, the great toe. The examiner also noted that the Veteran walked with the lateral aspect of his right foot carrying the predominance of his weight and his medial aspect lifts up as if inverting. He had no inward bowing of the Achilles tendon (hind foot valgus, with lateral deviation of the heel). There was also no inward displacement and severe spasm of the Achilles tendon on manipulation. The Veteran did not have symptoms of hallux rigidus to his left foot. However, the Veteran did have a pes planus disability, which exhibited the same signs and symptoms. The examiner also reported that there is a progression of the Veteran's symptoms. During ROM testing of the left ankle, the Veteran's dorsiflexion was 0 to 10 degrees, and plantar flexion was 0 to 20 degrees. Additionally, there is no evidence of pain in either joint on non-weight bearing or during passive range of motion (ROM), and that the Veteran's passive ROM of his left foot is the same as his active ROM. 

At the outset, the Board notes that the Veteran has been assigned a staged rating for his left plantar fasciitis.  As noted, his left plantar fasciitis has been rated as 10 percent disabling prior to March 19, 2017 and as 20 percent disabling thereafter.  The Board agrees that a staged rating is warranted.  However, for the reasons stated below, the Board finds that higher ratings are warranted for each period.  

Prior to March 19, 2017

Upon review of the evidence above, the Board finds that the disability picture most closely approximates a 20 percent rating prior to March 19, 2017 for the Veteran's left foot plantar fasciitis, residual of a left ankle sprain.  Indeed, the findings on examination more closely approximate the criteria required for a moderately-severe rating. The Veteran has pain to the bottom of his foot that limits his ability to walk and stand. The plantar fasciitis also moderately affects his ability to drive. Moreover, flexion of the left ankle was limited to 9 degrees which shows marked limitation of motion.  

However, the findings on examination do not more closely approximate "severe" symptoms which is required for a higher 30 percent rating. Although the Veteran has been shown to have pain to his left foot while standing, there is no evidence of marked deformity or pain to his Achilles tendon on manipulation. 

After March 19, 2017

Furthermore, based on the competent evidence of record, the Board finds that beginning March 9, 2017, the Veteran's symptoms more closely approximate a severe foot disability and entitle him to a disability rating of 30 percent, under DC 5284. The evidence of record shows the Veteran consistently complained about his foot pain that limited his ability to stand longer than a few minutes or walk longer than a few yards. The Veteran also displayed accentuated pain on use and manipulation of his left foot. The examiner also noted that the Veteran adjusted the positioning of his foot while walking to compensate for his disability. A higher rating of 40 percent is not warranted as the Veteran has not lost the use of his foot. 

The Board has considered all potentially applicable rating criteria to determine if a higher rating is warranted for any period on appeal.  In this regard the Board notes that DC 5276 provides the rating criteria for a pes planus disability. See 38 C.F.R. § 4.71a. However, the symptoms and examination reported during the March 2017 VA examination involving only one extremity under this rating criterion does not provide for a disability rating higher than 20 percent. Additionally although, the Veteran's ROM for his left ankle is decreased, the highest rating available for limitation of the ankle is 20 percent under DC 5271, as the Veteran does not have ankylosis. As such, it does not assist the Veteran in attaining a disability rating higher than that already contemplated by the Board's analysis.

The Board also acknowledges the Veteran's lay statements that his left foot plantar fasciitis is worse than currently evaluated. The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994). He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated. As such, the Board finds the Veteran's records, and the VA medical opinions to be more probative than the Veteran's subjective complaints of increased symptomatology.  



CONTINUED ON NEXT PAGE



ORDER

The application to reopen the claim for service connection for a right ankle fracture is reopened.

Assignment of a 20 percent rating is warranted for service-connected left plantar fasciitis, residual of left ankle sprain prior to March 9, 2017 and 30 percent thereafter, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Right Ankle

The Veteran was given a VA examination in October 2016. However, the VA opinion only focused on whether the Veteran's right ankle disability was due to his left ankle and left knee disabilities. Since the opinion did not address other etiological causes, that examination is inadequate and a new examination is warranted. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, in the previous negative opinions, the examiners relied on the absence of documentation of a right ankle injury in the Veteran's service treatment records (STRs). However, there are several entries in the Veteran's medical records that reference or suggest he experienced a right ankle injury during service. The Veteran's medical treatment records in February 1992 state that the Veteran has a history of a right ankle fracture. In November 2009, the Veteran submitted a statement that during physical therapy he jumped in the air and twisted both ankles. The STRs support that the Veteran was in physical therapy during service in 1989. A May 2016 X-ray report diagnosed the Veteran with traumatic degenerative joint disease (DJD) and also revealed that the Veteran had a prior traumatic injury to his right ankle. A podiatry note from May 2016, states that the Veteran reported that he injured his right ankle in the military in 1989. These records and statements consistently support the Veteran's contention that he experienced a right ankle injury during service. On remand, the examiner must not rely on the absence of documentation in the record as the sole basis for making a negative opinion.

Bilateral Knees

The Veteran was most recently afforded a VA examination for his bilateral knees in March 2017.  The Board finds the examination inadequate for rating purposes.  Indeed, the examiner noted there was pain on range of motion testing, however, the examiner did not indicate at which point during range of motion did pain manifest.  Without these measurements, the Board cannot properly assess functional loss.  Further, no estimation of loss of range of motion was provided for flare ups and repetitive motion was not tested purportedly due to increased pain.  However, if increased pain was noted, it suggests that some repetitive motion may have potentially been accomplished.  Given these inadequacies in the examination, a new examination is needed prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain a supplemental medical opinion as to the nature and likely etiology of the Veteran's right ankle disability.

The claims file, including this remand and copies of all pertinent records, should be made available to the examiner for review. After reviewing the record, the examiner should answer the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right ankle disability incurred in or is etiologically related to his service? 

The examiner should elicit a complete history from the Veteran pertaining to his contentions of experiencing a right ankle injury while in service.

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service treatment records or on the date of examination.

The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.
A complete rationale should be provided for any opinion. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, evidence would permit such an opinion to be made.

2. Schedule the Veteran for a VA examination to evaluate the current level of severity of his bilateral knees.  The claim folder and all pertinent treatment records should be made available to the examiner for review, and review of such records should be noted in any subsequent report.  All necessary diagnostic testing should be performed.

The examiner is asked to specifically provide range of motion testing (ROM) for the left ankle for active motion, passive motion, weight-bearing, and nonweight-bearing.  

In addition, the examiner must discuss pain for ROM movements on active, passive, and repetitive use testing.  The examiner is asked to address the following questions:

(a)  Are any ROM movements painful on active, passive, and repetitive use testing?  If yes, identify whether active, passive, and repetitive use.

(b)  If yes (there are painful movements), does the pain contribute to functional loss or additional limitation of ROM? Please further describe the functional loss or additional limitation of ROM.  At a minimum, provide the point during ROM at which pain starts.

(c)  If no (the pain does not contribute to functional loss or additional limitation of ROM), explain why the pain does not contribute.

In addition, for the examiner must discuss pain when used in weight-bearing or in nonweight-bearing.  The examiner is asked to address the following questions:

(a)  Is there pain when the joint is used in weight-bearing or nonweight-bearing?  If yes, identify whether weight-bearing or nonweight-bearing.

(b)  If yes (there is pain when used in weight-bearing or nonweight-bearing), does the pain contribute to functional loss or additional limitation of ROM?  Please further describe these limitations.

(c)  If no (the pain does not contribute to functional loss or additional limitation of ROM), explain why the pain does not contribute.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


